DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to amendment filed on 7/16/2020.  The Applicant has amended claims 1, and 38-39.  Claims 5-6, 21-33, and 36-37 have been canceled with claims filed on 7/16/2020.  The Applicant previously canceled claims 2, 26, and 34-35.  Claims 1, 3-4, 7-20, and 38-39 have been examined.  This action is Non-Final.

Applicant’s Amendments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive. 
On pages 9-10 of the Applicant’s argument the Applicant states that the prior art of “Palekar and Hernandez fail to teach or suggest providing the identification of the at least one EAP method to a second device operable to request communication network access, the second device being separate from the at least one first device”.   do not disclose storing an identification of at least one EAP method in a list, the at least one EAP method…having been used in at least one device access request of the set of the plurality of device access requests that was successfully authenticated”.
            (a).  First, Hernandez discloses a plurality of devices, including a second device, wireless device #312, that sends authentication requests (Hernandez: para. 0023, See Fig. 3).  Hernandez discloses using the storage, authentication cache where all the authentication methods are stored (Hernandez: para. 0030, 0034).  Hernandez discloses providing the identification of the at least one EAP method to a second device operable to request communication network access, the second device being separate from the at least one first device, because the authentication cache contains all the authentication methods supported by all wireless client devices (Hernandez: para. 0030), including a first and second device, the Examiner asserts that the same EAP method could be used by both the first and second device, and the last used authentication method of the second device could be the same last used authentication method of the first device (Hernandez: para. 0034-0035).

On page 10 of the Applicant’s argument the Applicant states that the prior art of Palekar does not disclose “a list of all the authentication method that were successfully selected using extensible authentication protocol”.
            (b)  Palekar discloses (A).  Palekar discloses “storing an identification of at least one EAP method in a list, the at least one EAP method…having been used in at least one device access request of the set of the plurality of device access requests that was successfully authenticated”, because Palekar discloses EAP authentication methods being stored in a cache, Palekar discloses caching authentication methods that were successfully selected using extensible authentication protocol (Palekar: para. 0107).   The Applicant’s argument is moot.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393).

As per claim 1, Palekar discloses a method, performed by an Extensible Authentication Protocol (EAP) authenticator in a communication network, the method comprising:
inspecting a plurality of device access requests submitted to the EAP authenticator from at least one first device (Palekar: para. 0050, 0061-0062, inspecting a device access requests (i.e. client hello messages and reconnecting request) submitted to the EAP authenticator (i.e. authentication server) from at least one first device (i.e. client);
determining a set of the plurality of device access requests that were successfully authenticated (Palekar: para. 0063, 0104, 0107, determining a set of the plurality of device access requests (i.e. client hello messages and reconnecting/re-establishment request) that were successfully authenticated;
storing an identification of at least one EAP method in a list, the at least one EAP method supported by an EAP authentication server providing an EAP authentication service to the EAP authenticator and having been used in at least one device access request of the set of the plurality of device access requests submitted to the EAP authenticator from the at least one first device (Palekar: para. 0106-0107, storing an identification of at least one EAP method in a list (i.e. cache EAP methods in a list) that were successful).
	Palekar does not explicitly disclose obtaining an identification of the at least one EAP method supported by EAP authentication server providing the EAP authentication service from the list; and providing the identification of the at least one EAP method to a second device operable to request communication network access, the second device being separate from the first device.
	Hernandez discloses obtaining an identification of the at least one EAP method supported by EAP authentication server providing the EAP authentication service from the list (Hernandez: para. 0030, listing of all authentication methods previously used); and providing the identification of the at least one EAP method to a second device operable to request communication network access, the second device being separate from the at least one first device (Hernandez: para. 0028, 0034-0035, 0042, providing the identification of the at least one EAP method to a second device(i.e. discloses devices, so there is more than one device).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include obtaining an identification of the at least one EAP method supported by EAP authentication server providing the EAP authentication service from the list; and providing the identification of the at least one EAP method to a second device operable to request communication network access, the second device being separate from the at least one first device of Hernandez with Palekar the system/method using EAP authenticator; both are analogous in the art of EAP, the motivation is that the authentication method can be used again by caching the EAP method; thereby streamlining EAP method convergence between a wireless device and authentication device is an efficient security measure (Hernandez: para. 0009).
As per claims 38-39, rejected under similar scope as claim 1.  

Claims 3-4, and 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393), and further in view of Potter (2007/0118883).
            As per claim 3, Palekar and Hernandez disclose the method as claimed in claim 1. 
Hernandez further discloses wherein obtaining the identification of the at least one EAP method supported by the EAP authentication server providing the EAP authentication service (Hernandez: para. 0030, obtaining the identification of the EAP method supported by the authentication server).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include obtaining the identification of the at least one EAP method supported by the EAP authentication server providing the EAP authentication service of Hernandez with Palekar the system/method using EAP authenticator; both are analogous in the art of EAP, the motivation is that the authentication method can be used again by caching the EAP method; thereby streamlining EAP method convergence between a wireless device and authentication device is an efficient security measure (Hernandez: para. 0009).
	Palekar and Hernandez do not explicitly disclose sending a request to the network entity for identification of EAP methods supported by the EAP authentication server; and receiving from the network entity a response identifying the at least one EAP method supported by the EAP authentication server.
(Potter: See Fig. 1B #150, para. 0031, 0058, the authenticator sends the request to the network entity (i.e. authentication server) for identification of EAP methods supported by the EAP authentication server, the EAP methods supported by the EAP server is includes in a capability assertion request); and receiving from the network entity a response identifying at least one EAP method supported by the EAP authentication server (Potter: See Fig. 2A #208, para. 0058, discloses the network entity (i.e. authentication server) forwards a response to the supplicant/client/device identifying at least one EAP method supported by the EAP authentication server (i.e. authentication server)). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include sending a request to the network entity for identification of EAP methods supported by the EAP authentication server; and receiving from the network entity a response identifying the at least one EAP method supported by the EAP authentication server of Potter with the combination of Palekar-Hernandez the system/method using EAP authenticator; both are analogous in the art of EAP, the motivation is that authentication server may determine the specific method types that are contained in the Capability Assertion Request by querying policy server for authentication policies, this is a security measure that ensures the EAP methods can be requested by another entity (Potter: para. 0058).

As per claim 4, Pakelar, Hernandez, and Potter disclose the method of claim 3.
Palekar further discloses wherein the EAP authentication server is a home EAP authentication server (Palekar: para. 0112, home authentication server (i.e. home EAP authentication server)), and the response from the network entity further identifies any EAP methods supported by remote EAP authentication servers trusted by the home EAP (Palekar: para. 0112-0113, remote EAP authentication server (i.e. foreign server)). 

As per claim 10, Palekar and Hernandez discloses the method as claimed in claim 1.
Palekar and Hernandez do not explicitly disclose wherein providing the identification of the at least one EAP method to a device operable to request communication network access from the EAP authenticator comprises: broadcasting the identification of the at least one EAP method.
             Potter further discloses providing the identification of the at least one EAP method to a device operable to request communication network access from the EAP authenticator (Potter: See Fig. 1B #150, para. 0031, and 0058; Potter discloses the supplicant is requesting access to a computer network, the access request goes to the EAP authenticator that forwards the request to the authentication server, the authentication server provides the identification of a least one EAP method by sending the list of authentication methods(i.e. capability assertion request) to the supplicant (i.e. device/client) comprises: broadcasting the identification of the at least one EAP method (Potter: para. 0035, broadcasting the identification of at least one EAP, by sending the authentication method in an EAP type-length-value (TLV)). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein providing the identification of the at least one EAP method to a device operable to request communication network access from the EAP authenticator comprises: broadcasting the identification of the at least one EAP method of Potter with the combination of Palekar-Hernandez the system/method using EAP authenticator; both are analogous in the art of EAP, the motivation is that the EAP Type-length-value triplets (TLVs) allows sequences of EAP types to be chained by wrapping them in a single outer type (Potter: para. 0071).

As per claim 11, Palekar, Hernandez, and Potter disclose a method as claimed in claim 10.
Hernandez further discloses including the identification of at least one EAP method in a beacon broadcast according to IEEE 802.11 (Hernandez: Fig. 6, para. 0006, 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identification of at least one EAP method in a beacon broadcast according to IEEE 802.11 of Hernandez with Palekar-Potter all are analogous in the art of EAP, the motivation is that the authentication specifics are carried within EAP frames, and in turn carried within IEEE 802.11 frames (Hernandez: para. 0006).
             As per claim 12, Palekar and Hernandez discloses the method as claimed in claim 1.
            Palekar and Hernandez discloses wherein providing the identification of at least one EAP method to the device operable to request communication network access from the EAP authenticator comprises: including the identification of the at least one EAP method in a probe response, sent in response to a probe request received from the device operable to request communication network access. 
Potter further discloses wherein providing the identification of at least one EAP method to a device operable to request communication network access from the EAP authenticator (Potter: See Fig. 2A #208 to the device #104) comprises: including the identification of at least one EAP method in a probe response (Potter: See Fig. 2A, response includes the EAP method), sent in response to a probe request received from the device operable to request communication network access (Potter: See Fig. 2A, probe request #202). 
(Potter: para. 0006).

Claims 7-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393), and further in view of Sitch (2007/0265005).
             As per claim 7, Palekar and Hernandez disclose the method as claimed in claim 1.
Hernandez discloses saving the proposed EAP method to a list (Hernandez: para. 0009, saving or cache the authentication method (i.e. EAP method)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include saving the proposed EAP method to a list of Hernandez with Palekar are analogous in the art of EAP, the motivation of saving the proposed EAP method is that this reduces the time needed to achieve authentication convergence over the convergence time required by conventional methods (Hernandez: para. 0008).
Palekar and Hernandez do not explicitly disclose selecting a part of the communication network to be accessed; sending to the EAP authentication server an access request for the 
Sitch discloses selecting a part of the communication network to be accessed (Sitch: para. 0006, selecting a network for providing access); sending to the EAP authentication server an access request for the selected part of the communication network using an identity (Sitch: para. 0039-0040, sending to the EAP authentication server (i.e. AAA server) an access request for the selected part of the communication network using an identity (i.e. user name part of the NAI); receiving a message from the EAP authentication server proposing an EAP method for the identity (Sitch: para. 0054-0055, the realm detection unit receives from the EAP authentication server (i.e. AAA server) proposing an EAP method for the identity (i.e. NAI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a part of the communication network to be accessed; sending to the EAP authentication server an access request for the selected part of the communication network using an identity; receiving a message from the EAP authentication server proposing an EAP method for the identity of Sitch with Palekar-Hernandez method/system, all are analogous in the art of EAP, the motivation is that selecting a network is an enhanced and improved prioritized access emergency service specific realms (Sitch: para. 0048).           As per claim 8, Palekar, Hernandez, and Sitch, discloses the method as claimed in claim 7.
           Palekar and Hernandez do not explicitly disclose wherein selecting a part of the communication network to be accessed comprises at least one of: selecting a communication network domain associated to a specific EAP method in a standard document; selecting a 
           Sitch discloses wherein selecting a part of the communication network to be accessed (Sitch: para. 0006, selecting a network for providing access) comprises at least one of: selecting a communication network domain associated to a specific EAP method in a standard document; selecting a communication network domain configured in the EAP authenticator as supported by the EAP authentication server; or selecting a communication network domain to which a device has successfully connected via the EAP authenticator in the past (Sitch: para. 0014, 0041, only one is required, Sitch discloses selecting a communication network domain (i.e. realm) associated to a specific EAP method in a standard document (i.e. IETF specification RFC 1035)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein selecting a part of the communication network to be accessed: selecting a communication network domain associated to a specific EAP method in a standard document of Sitch with the combination of Palekar-Hernandez are all analogous in the art of EAP, the motivation is that selecting a communication network domain associated to a specific EAP method in a standard document, using EAP, which is a flexible protocol used to carry arbitrary authentication information and which is defined in the IETF specification (Sitch: para. 0038).

As per claim 16, Palekar and Hernandez disclose method as claimed in claim 1. 
Palekar and Hernandez do not explicitly disclose obtaining an indication of a part of the communication network which may be accessed using the identified supported at least one EAP 
Sitch discloses obtaining an indication of a part of the communication network which may be accessed using the identified supported at least one EAP method (Sitch: para. 0013, 0054-0055, portions of realm parts of network access identifier (i.e. indication of a part of the communication network), wherein the indication is obtained from the network entity of the communication network or from inspection of traffic through the EAP authenticator (Sitch: para. 0036, 0054-0055,only one needs to be disclosed, Sitch discloses wherein the indication is obtained from the network entity of the communication network, the EAP control unit obtains the indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining an indication of a part of the communication network which may be accessed using the identified supported at least one EAP method, wherein the indication is obtained from the network entity of the communication network or from inspection of traffic through the EAP authenticator of Sitch with Palekar-Hernandez are analogous in the art of EAP, the motivation is that obtaining an indication of a part of the communication network which may be accessed using the identified supported at least one EAP method is an enhanced and improved prioritized access emergency service specific realms (Sitch: para. 0048).

As per claim 17, Palekar, Hernandez, and Sitch disclose a method as claimed in claim 16.  Sitch further discloses wherein the part of the network comprises at least one of a network domain or a network slice (Sitch: network domain (para. 0041, 0054, i.e. operator.com, and realm). 
          Same motivation as claim 16 above.  

          As per claim 18, Palekar, Hernandez, and Sitch disclose a method as claimed in claim 16.
          Hernandez discloses at least one EAP method matches each identified supported EAP method to a part of the communication network which may be accessed using that identified supported EAP method (Hernandez: para. 0009, 0035, EAP method match each identified supported EAP method (i.e. current EAP method)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one EAP method matches each identified supported EAP method to a part of the communication network which may be accessed using that identified supported EAP method of Hernandez with Palekar are analogous in the art of EAP, the motivation is that the method of Hernandez reduces the time needed to achieve authentication convergence over the convergence time required (Hernandez: para. 0008).
          Palekar and Hernandez do not explicitly disclose the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method matches each identified supported EAP method to a part of the communication network which may be accessed using that identified supported EAP method. 
Sitch discloses the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method (Sitch: para. 0013, 0054-0055, portions of realm parts of network access identifier (i.e. indication of a part of the communication network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method of Sitch with Palekar-Hernandez are analogous in the art of EAP, the motivation is that obtaining an indication of a part of the communication network which may be accessed using the identified supported at least one EAP method is an enhanced and improved prioritized access emergency service specific realms (Sitch: para. 0048).

           As per claim 19, Palekar, Hernandez, and Sitch discloses a method as claimed in claim 16.
           Palekar and Hernandez do not explicitly disclose providing the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method to the device operable to request communication network access from the EAP authenticator. 
Sitch discloses providing the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method to the device operable to request communication network access from the EAP authenticator (Sitch: para. 0006, 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to providing the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method to the device operable to request communication network access from the EAP authenticator of Sitch with Palekar-Hernandez are analogous in the art of EAP, the motivation is that providing the (Sitch: para. 0048).
           As per claim 20, Palekar, Hernandez, and Sitch disclose a method as claimed in claim 19.
           Sitch further discloses wherein providing the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method to the device (Sitch: para. 0006, selecting a network for providing access) operable to request communication network access from the EAP authenticator comprises: broadcasting the indication of a part of the communication network which may be accessed using the identified supported at least one EAP method (Sitch: para. 0039-0040, broadcasting to the EAP authentication server (i.e. AAA server) an access request for the selected part of the communication network using an identity (i.e. user name part of the NAI).
	Same Motivation as clam 19 above.  



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393), and in view of Sitch (2007/0265005), and further in view of Potter (2007/0118883).

As per claim 9, Palekar, Hernandez, and Sitch disclose the method as claimed in claim 7.  
Palekar, Hernandez, and Sitch do not explicitly disclose wherein the identity comprises an EAP status check identity, which is reserved for the obtaining of identification of the at least one EAP method supported in an EAP authentication server.
Potter further discloses wherein the identity comprises an EAP status check identity, which is reserved for the obtaining of identification of the at least one EAP method supported in (Potter: para. 0058-0059, EAP status check identity is performed by the authenticator that forwards the message to the authentication server for obtaining EAP methods).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the identity comprises an EAP status check identity, which is reserved for the obtaining of identification of the at least one EAP method supported in an EAP authentication server of Potter with the combination of Palekar-Hernandez-Sitch all are analogous in the art of EAPs, the motivation is that capability assertion request type defined herein can run either in the clear, outside a tunnel, and hence wrap all subsequent EAP methods, or inside a tunneled EAP method prior to other inner TLV types, or both (Potter: para. 0071).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393), and further in view of Yegani (2007/0217610).

As per claim 13, Palekar and Hernandez discloses the method of claim 1. 
            Palekar and Hernandez do not explicitly disclose including the identification of at least one EAP method in vendor specific signaling. 
            Yegani discloses including the identification of at least one EAP method in vendor specific signaling (Yegani: para. 0023-0025, see Claim 2, EAP methods are encapsulated in EAP packets in signaling protocol packets, having vendor specific signaling (i.e. A11 signaling having vendor-specific extensions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identification of at least one EAP method in vendor (Yegani: para. 0025).
            As per claim 14, Palekar and Hernandez disclose a method as claimed in claim 1.
Palekar and Hernandez do not explicitly disclose including of the at least one EAP method in control or data signaling. 
Yegani discloses including the identification of at least one EAP method in control or data signaling (Yegani: para. 0007, 0023-0024, only one needs to be disclosed Yegani discloses the identification of at least one EAP method in a data signaling (i.e. data radio link and signaling interface through a radio access network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identification of at least one EAP method in data signaling of Yegani with the combination of Potter-Hernandez are analogous in the art of EAP, the motivation is that data signaling improvise the speed and eliminates setup latency associated with current systems, and avoids unnecessary signaling exchanged between certain components in a wireless network (Yegani: para. 0006).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palekar (2007/0157027) in view of Hernandez (2006/0218393), and further in view of Eronen (2005/0149734).

As per claim 15, Palekar and Hernandez disclose the method of claim 1.

Eronen discloses providing a compressed representation of the identification of at least one EAP method (Eronen: para. 0040, compressed representation (i.e. bloom filter)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing a compressed representation of the identification of at least one EAP method of Eronen with Palekar-Hernandez are analogous in the art of EAP, the motivation is that bloom filter can be used to reduce memory requirements (Eronen: para. 0040).
	The following patent and PG-pub are cited to further show the state of the art at the time of Applicant’s invention with respect to Extensible Authentication Protocol.
a.	Vank, Alexandru Z.; “Enabling Dynamic Authentication with Different Protocols on the Same Port for a Switch”; U.S. PGPub. No. 20170019427.
b.	Jagannatharao, Manjunath.; “Supplicant Framework to Handle Clientless Devices On A Dotix Platform”; U.S. Patent No. 8,767,526.

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/4/2021
/J.E.J/Examiner, Art Unit 2439                           



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439